                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 

                                                                                                       May 12, 2021


Via ECF
                                              MEMO ENDORSED
Hon. Valerie E. Caproni, United States District Judge
U.S. District Court -- Southern District of New York
40 Foley Square
New York, NY 10007

                  Re: S.K.N. et al. v. NYC Dep’t of Educ., et al., No. 20-cv-10562 (VEC)

Dear Judge Caproni:

        I represent the Plaintiffs in the above-referenced case. Pursuant to Your Honor’s Order,
Docket Entry 19, pre-conference submissions are currently due May 13, 2021, in advance of our
May 21, 2021 initial conference. Plaintiffs are respectfully requesting an extension of time for the
submissions and a corresponding adjournment of the initial conference in this case for at least
forty-five days. Defendants join in this request. Your Honor previously granted Defendants’ prior
two requests for an extension of time to answer the complaint, currently due May 18, 2021. Docket
Entries 15, 16, 18, 19.

        Plaintiffs S.K.N. and D.P. are the parents of S.N., a 10-year-old young student with
autism and selective mutism. Plaintiffs’ complaint against the New York City Department of
Education (“DOE”), Chancellor Richard Carranza and the New York City Board of Education
(“BOE”) (collectively “Defendants” or “DOE”) raises a number of individual and systemic
claims under the Individuals with Disabilities Education Improvement Act (“IDEA”), 20 U.S.C.
§ 1400, et seq., the Due Process Clause of the 14th Amendment of the U.S. Constitution, 42
U.S.C. § 1983, Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”),
the New York State Constitution, and New York State Education Law concerning Plaintiff
S.N.’s education over several school years. 1 In particular, Plaintiffs appeal administrative
decisions concerning S.N.’s special education for the 2019-2020 school year.
        The parties have engaged in informal settlement discussions over the past few months.
Plaintiffs provided Defendants with a settlement demand, have been awaiting an offer, and
anticipate a response from Defendants shortly. The parties are optimistic that this case could be
resolved through settlement, with sufficient time.
        I apologize for filing this request less than forty-eight hours before the deadline.
However, I contacted Defendants’ assigned counsel William Gary Rives on Monday, May 10,
2021, to discuss the upcoming submissions and received an automatic response that he is out of
the office until May 18, 2021. I then contacted his colleague, Martin Bowe, in Mr. Rives’

1
 Pursuant to Federal Rule of Civil Procedure 25(d), Chancellor Meisha Porter, in her official capacity, is substituted
for Chancellor Richard Carranza, in his official capacity. Plaintiffs respectfully request the Court direct the Clerk to
amend the docket accordingly.

1115 BROADWAY, 12TH FL.                                      42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                                     NEW YORK, NY 10010
                                         WWW.SPECIALEDLAWYER.COM
        absence, who was also out of the office on May 10th. Mr. Bowe could only say that Mr. Rives
        will be presenting a settlement offer shortly upon his return and that he joins our request for an
        adjournment of the initial conference and additional time for the corresponding submissions, and
        joins our apology for the lateness of this request.
                As such, Plaintiffs respectfully request, and Defendants join in the request, an adjournment
        of the initial conference and pre-conference submissions and propose submitting a letter no later
        than June 11, 2021, updating the Court on the status of settlement. Thank you for Your Honor’s
        attention to this matter.

                                                                      Respectfully submitted,
                                                                                   submi

                                                                      __________________
                                                                      ________________
                                                                      Erin O’Connor
                                                                           O’Connor, Of Counsel
                                                                      The Law Office of Elisa Hyman, P.C.
                                                                      Counsel for Plaintiffs


        cc: William Gary Rives, Martin Bowe, Corporation Counsel
        Counsel for Defendants

$SSOLFDWLRQ*5$17('7KHLQLWLDOSUHWULDOFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU)ULGD\0D\DW
$0LVDGMRXUQHGWR)ULGD\-XO\DW$03UHFRQIHUHQFHVXEPLVVLRQVDUHGXHQRODWHUWKDQ
7KXUVGD\-XO\)RUWKHFRQIHUHQFHGLDOLQLQIRUPDWLRQDQGIRUDGHVFULSWLRQRIWKHSUHFRQIHUHQFH
VXEPLVVLRQVWKHSDUWLHVVKRXOGFRQVXOWWKHQRWLFHRILQLWLDOSUHWULDOFRQIHUHQFH'NW7KHMRLQWSUHFRQIHUHQFH
VXEPLVVLRQPXVWLQFOXGHDQXSGDWHRQWKHVWDWXVRIVHWWOHPHQW1RIXUWKHUDGMRXUQPHQWVRIWKHLQLWLDOSUHWULDO
FRQIHUHQFHZLOOEHJUDQWHG

'HIHQGDQW VGHDGOLQHWRDQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKHFRPSODLQWUHPDLQV7XHVGD\0D\
6HH'NW'HIHQVHFRXQVHOLVZHOFRPHWRUHTXHVWDQDGMRXUQPHQWRIWKHGHDGOLQHLQOLJKWRIWKHSDUWLHV 
VHWWOHPHQWQHJRWLDWLRQV$OOUHTXHVWVIRUDGMRXUQPHQWPXVWFRPSO\ZLWKWKHXQGHUVLJQHG V,QGLYLGXDO3UDFWLFHVLQ
&LYLO&DVHV

7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRUHSODFH'HIHQGDQW5LFKDUG&DUUDQ]DLQKLVRIILFLDOFDSDFLW\ZLWK
'HIHQGDQW0HLVKD3RUWHULQKHURIILFLDOFDSDFLW\
SO ORDERED.



                             'DWH0D\
                             'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                                                                            2
